UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-2107



EDNA MAE FITTS,

                  Plaintiff - Appellant,

          v.


BECHTEL SAVANNAH RIVER SITE,

                  Defendant - Appellee.



                              No. 07-2158



EDNA MAE FITTS,

                  Plaintiff - Appellant,

          v.


BECHTEL SAVANNAH RIVER SITE,

                  Defendant - Appellee.



Appeals from the United States District Court for the District of
South Carolina, at Aiken.      Henry F. Floyd, District Judge.
(1:04-cv-23202-HFF)


Submitted:   February 29, 2008              Decided:   March 13, 2008


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.
No. 06-2107 dismissed; No. 07-2158 affirmed by unpublished per
curiam opinion.


Edna Mae Fitts, Appellant Pro Se. William Harrell Foster, III,
NELSON, MULLINS, RILEY & SCARBOROUGH, LLP, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Edna   Mae   Fitts   appeals   the   district   court’s   orders

granting summary judgment to the Employer in Fitts’ employment

discrimination action and denying relief under Fed. R. App. P.

4(a)(6). Fitts’ appeal of the summary judgment motion was untimely

filed.   We therefore grant the Appellee’s motion to dismiss the

appeal as untimely.       We have reviewed the record and find no

reversible error in the district court’s determination that Fitts

was not entitled to the benefit of reopening the appeal period

under Rule 4(a)(6).       Accordingly, we affirm the order for the

reasons stated by the district court.           Fitts v. Bechtel Savannah

River Site, No. 1:04-cv-23202-HFF (D.S.C. May 16, 2006; Nov. 13,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                    No. 06-2107 DISMISSED
                                                     No. 07-2158 AFFIRMED




                                  - 3 -